Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tyler Tassone on June 7, 2021.
The application has been amended as follows: 
In claim 79, line 20, replace “the presence” with –a presence--.
In claim 79, line 22, replace “the presence” with –a presence--. 
In claim 80, line 2, replace “the presence” with –a presence--.
In claim 93, line 1, after “detecting”, delete “the”.  
In claim 93, line 2, after “by” insert –said first and second--.
In claim 96, line 1, replace “said” with –a--.
In claim 96, line 1, replace “of the” with –of a--. 
In claim 96, line 2, before “signal”, insert –a--. 
In claim 96, line 2, replace “the presence”, with –a presence--. 
In claim 106, line 2, before “detection”, delete “the”.
In claim 107, line 2, before “detection”, delete “the”.
In claim 108, line 2, before “detection”, delete “the”.
In claim 109, line 19, replace “the presence” with –a presence--.
In claim 109, line 21, replace “the presence” with –a presence--.
In claim 112, lines 1-2, replace “the detectable range of the signals” with –a detectable range of signals--.
In claim 114, line 14, replace “the presence” with –a presence--.
In claim 114, line 26, replace “the presence” with –a presence--.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/               Primary Examiner, Art Unit 1641